COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 ALORICA AND ALORICA, INC.,                                         No. 08-18-00158-CV
                                                  §
                              Appellants,                              Appeal from the
                                                  §
 v.                                                                  243rd District Court
                                                  §
 ELVIA JASSO,                                                     of El Paso County, Texas
                                                  §
                                Appellee.                          (TC# 2018-DCV-1535)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot. We therefore dismiss the appeal as moot. We further order Appellants pay all

costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF NOVEMBER, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.